DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 12/16/2021 has been entered. Claims 1 and 19-20 have been amended and Claims 23-28 have been newly added. Thus, Claims 1-3 and 11-28 are currently pending and are under examination.

Newly Applied Claim Objections
Claims 19-20 and 26 are newly objected to because of the following informalities:  the chemical formulas of the claimed catalysts have to be replaced by CrF3, Cr2O3 and CrxOyFz, i.e. the numbers of each atoms have to be written as subscripts.  Appropriate correction is required.

Maintained and Newly Applied Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 19-20 stand rejected in a modified form and claim 26 is newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the instantly claimed HCFO-1233zd(Z) conversion of between 88% and 96% and HCFO-selectivity of between 90% and 97% using CrF3 or chromium oxyfluoride (see Tables 1-2 and 5 of the specification), does not reasonably provide enablement for the instantly claimed HCFO-1233zd(Z) conversion and HCFO-selectivity using Cr2O3.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is a scope of enablement rejection.
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.1993).  Explaining what is meant by "undue experimentation," the Federal Circuit has stated:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
1) nature of the invention, 
2) state of the prior art, 
3) relative skill of those in the art, 
4) level of  predictability in the art, 
5) existence of working examples, 
6) breadth of claims, 
7) amount of direction or guidance by the inventor, and 
8) quantity of experimentation needed to make or use the invention.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
State of the prior art and level of predictability in the art
The Examiner cites Wang (Wang, H. et al. Patent number US8,436,217B2, Published May 7, 2013; cited in IDS 04/21/2020) as illustrative of the state of the prior art. Wang teaches a dehydrohalogenation process of 1-chloro-1,3,3,3-tetrafluoropropane (HCFC-244fa) in the presence of a catalyst to obtain a product composition comprising E-1-chloro-3,3,3-trifluoropropene (HCFO-1233zd(E)) (col. 4, Reaction 3 and Examples 5-6). Wang also teaches isomerization of Z-1-chloro-3,3,3-trifluoropropene (HCFO-1233zd(Z)) in the presence of a catalyst to obtain a product comprising HCFO-1233zd(E) (col. 4, Reaction 4 and Example 7). Furthermore, Wang 2O3 catalyst and the selectivity of HCFO-1233zd(E+Z) is 74.6%. Example 7 of Wang uses the same Cr2O3 catalyst as aforementioned but in the isomerization process. The highest HCFO-1233zd(Z) conversion obtained in this isomerization process based on the GC area percent of Table 4 is at a reaction temperature of 128º C (86.3%-27.6% = 58.7).  Hence combining these two processes for the simultaneous dehydrohalogenation of HCFC-244fa and isomerization of HCFO-1233zd(Z) in the presence of Cr2O3, the selectivity of HCFO-1233zd(E) and conversion of HCFO-1233zd(Z) that would be achieved would be lower than the instantly claimed.
Accordingly, the lack of significant guidance from the prior art with regard to obtaining HCFO-1233zd(Z) conversion of between 88% and 96% and HCFO-selectivity of between 90% and 97% by the simultaneous dehydrohalogenation of HCFC-244fa and isomerization of HCFO-1233zd(Z) in the presence Cr2O3 other than CrF3 and chromium oxyfluoride makes practicing the scope of the invention unpredictable.
The amount of direction or guidance provided and absence of working examples
The claim is drawn to conducting the simultaneous dehydrohalogenation of HCFC-244fa and isomerization of HCFO-1233zd(Z) in the presence of a catalyst selected from CrF3, Cr2O3, chromium oxyfluoride and combination thereof, whereas the instant specification provides only specific examples of catalysts such as CrF3 and chromium oxyfluoride that achieve the instantly claimed HCFO-1233zd(Z) conversion of between 88% and 96% and an HCFO-1233zd(E) selectivity of between 90% and 97% 
Accordingly, the amount of direction presented and the number of working examples presented in the instant specification are narrow compared to the wide breadth of the claims at issue.
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion - of achieving the instantly claimed conversion of HCFO-1233zd(Z) to HCFO-1233zd(E) between 88% and 96% and HCFO-selectivity between 90% and 97% using Cr2O3 catalyst - could be predicted as inferred by the claim and contemplated by the specification. MPEP 2164.01(a) states, "A conclusion of lack enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993."  That conclusion is clearly justified here.
Accordingly, the instant claim does not comply with the enablement requirement of § 112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
Response to Arguments
Applicant indicates that claims 19-20 have been amended to include specific chromium-based catalysts as disclosed in claim 3 and argues that a skilled artisan would carry the process based on the disclosure in the instant specification and the examples.
The examiner disagrees. As set forth in the above rejection, even though the claims have been amended to include the catalysts of claim 3, Cr2O3 is not enabled in achieving the claimed conversion of HCFO-1233zd(Z) and selectivity to HCFO-1233ze(E) for reasons set forth above. 


Newly Applied Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 11-28 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 “A method for simultaneous conversion of a mixture of HCFO-1233zd(Z) and HCFC-244fa to form HCFO-1233zd(Z) HCFC-244fa to form HCFO-1233zd(E)” renders the claim vague and indefinite as it is not clear as to what final product is produced by the process. Even though the body of the claim produces HCFO-1233zd(E) from a mixture of HCFO-1233zd(Z) and HCFC-244fa, the preamble appears to be producing HCFO-1233zd(Z) HCFC-244fa and also HCFO-1233zd(E). Furthermore, the limitation to form HCFO-1233zd(Z) HCFC-244fa to form HCFO-1233zd(E) appears to be replete with idiomatic error. Applicant is advised obviating the indefinite language by removing to form HCFO-1233zd(Z) HCFC-244fa from the preamble.
Claims 2-3 and 11-28 are also rendered indefinite for depending on claim 1. 

Maintained and Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 11-18 stand rejected and Claims 23-24 are newly rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang, H. et al. Patent number US8,436,217B2, Published May 7, 2013; cited in IDS 04/21/2020).
Applicants claim a method for the simultaneous conversion of a composition containing HCFO-1233zd(Z) and HCFC-244fa to form HCFO-1233zd(E), comprising the steps of: providing a composition including HCFO-1233zd(Z) and HCFC-244fa; and reacting the composition in a vapor phase in a reactor in the presence of a catalyst selected from the group consisting of chromium based-catalysts and aluminum-based 

Regarding Claim 1-3 and 23-24, Wang teaches a dehydrohalogenation process of 1-chloro-1,3,3,3-tetrafluoropropane (HCFC-244fa) in the presence of a catalyst to obtain a product composition comprising E-1-chloro-3,3,3-trifluoropropene (HCFO-1233zd(E)) (col. 4, Reaction 3). Wang also teaches isomerization of Z-1-chloro-3,3,3-trifluoropropene (HCFO-1233zd(Z)) in the presence of a catalyst to obtain a product comprising HCFO-1233zd(E) (col. 4, Reaction 4). Furthermore, Wang teaches that Reactions 3 and 4 can be combined and carried out in a single gas-phase reactor with a single catalyst (col. 4, lines 45-49). Wang also teaches that the catalyst for both the dehydrohalogenation and isomerization processes can be chromium-based catalyst such as Cr2O3 and aluminum-based catalyst such as aluminum fluoride (col. 8, lines 26-29; col. 10, lines 9-11; and Examples 5 and 7).
Regarding Claims 11-14, Wang teaches that the reaction for converting 244fa to 1233zd by dehydrohalogenation is carried out at a temperature of from about 200º C to about 600º C, from about 5 torr to about 760 torr (~0.097-14.7psig) and contact time of from about 0.5 seconds to about 120 seconds (column 8, ll. 44-53) and that the reaction for isomerizing 1233zd(Z) to 1233zd(E) is carried out at a temperature of from about 25 º C to about 450º C, from about 5 torr to about 760 torr (~0.097-14.7psig) and contact time of from about 0.5 seconds to about 120 seconds (column 10, ll. 17-27). Hence, a skilled artisan would have been motivated to try the temperature range, pressure range and contact time of each processes to conduct the simultaneous dehydrohalogenation 
Regarding Claim 15, the limitation “less than 50 ppm water” is inclusive of 0 ppm water and thus the presence of water in the claimed mixture of HCFO-1233zd(Z) and HCFC-244fa is not required. Similarly, Wang does not teach the presence of water in both HCFO-1233zd(Z) and HCFC-244fa during the dehydrohalogenation step and isomerization step (Examples 5 and 7), respectively.
Regarding Claims 16-18, the claimed amounts “less than 10 wt%”, “less than 6 wt%” and “less than 1.5 wt.%” are inclusive of 0 wt% of impurities or any compounds other than HCFO-1233zd(Z) and HCFC-244fa and thus the presence of the impurities or any compounds other than HCFO-1233zd(Z) and HCFC-244fa is not required the claimed providing step. It is noted that the instant specification describes in [0011] (page 2) that the claimed “impurities” and “any compounds other than HCFO-1233zd(Z) and HCFC-244fa” as being any HCFC-243fa and HCFC-243db. Thus, the presence of any HCFC-243fa and HCFC-243db is not required in the claimed providing step. Similarly, Examples 5 and 7 of Wang do not describe the presence of any HCFC-243fa and HCFC-243db in the providing step that comprise HCFC-244fa and HCFO-1233zd(Z), respectively. 

The difference between Wang and the instant claimed process is that the instant claim is drawn to provide a mixture of HCFO-1233zd(Z) and HCFC-244fa and simultaneously isomerize and dehydrohalogenate HCFO-1233zd(Z) and HCFC-244fa, respectively, whereas Wang teaches that HCFO-1233zd(E) can either be obtained from 
MPEP § 2143 states that the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Therefore, choosing from a finite number of identified, predictable solutions, is likely to be obvious when it does no more than predictable results and with a reasonable expectation of success.
Thus a skilled artisan would have been motivated to try Wang’s finite number of reactions, including conducting reactions 3 and 4 in a reactor with a reasonable expectation of success in simultaneously isomerizing HCFO-1233zd(Z) and dehydrohalogenating HCFC-244fa and in obtaining HCFO-1233zd(E). 

It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to simultaneously convert a composition containing HCFO-1233zd(Z) and HCFC-244fa to form HCFO-1233zd(E), comprising the .
Response to Arguments
Applicant argues that the rejection over Wang is based on impermissible hindsight and that the examiner must make a determination whether the claimed invention as a whole would have been obvious. Applicant argues that the legal conclusion of obviousness must be reached on the basis of the facts gleaned from the prior art.
The Examiner disagrees that the obviousness is based on improper hindsight. As set forth above, Wang teaches dehydrohalogenation of HCFC-244fa to HCFO-1233zd(E) and isomerization of HCFO-1233zd(Z) to HCFO-1233zd(E) and further teaches that the dehydrohalogenation reaction of HCFC-244fa and isomerization reaction of HCFO-1233zd(Z) can be conducted in two different reactors or in a single reactor, the latter the same as instantly claimed simultaneous conversion. Hence the conclusion of obviousness has been reached on the basis of the teachings of Wang and not on hindsight reasoning from the instant invention’s disclosure as Applicant argues. 
Accordingly, the claimed invention stands being obvious over Wang.

Claims 21-22 stand rejected and claim 28 is newly rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang, H. et al. Patent number US8,436,217B2, Published May 7, 2013; cited in IDS 04/21/2020) as applied to Claims 1-3, 11-18 and 23-24 above, and further in view of Merkel (Merkel, D. C. et al. Patent number US8,426,656B2, Published Apr. 23, 2013; cited in IDS 04/21/2020).
Applicants claim the method of further comprising, after the reacting step, the additional steps of: distilling the composition in a distillation column; removing an overhead stream from the distillation column, the overhead stream concentrated in HCFO-1233zd(E); and removing a bottoms stream from the distillation column, the bottoms stream concentrated in HCFO-1233zd(Z) and HCFC-244fa.
The teachings of Wang has been set forth above but fails to teach the additional steps of Claims 21-22 and 28. However the deficiencies of Wang are cured by Merkel.
Merkel teaches a method for the simultaneous conversion of a composition containing Z-1-chloro-3,3,3-trifluoropropene (HCFO-1233zd(Z)) and 1-chloro-1,3,3,3-tetrafluoropropane (HCFC-244fa) to form E-1-chloro-3,3,3-trifluoropropene (HCFO-1233zd(E)), comprising the steps of: providing a composition including HCFO-1233zd(Z) and HCFC-244fa in reactor R-2; and reacting the composition in a vapor phase in a reactor in the presence of a catalyst to simultaneously isomerize HCFO-1233zd(Z) to form HCFO-1233zd(E) and dehydrohalogenate HCFC-244fa to form HCFO- 1233zd(E) (column 8, ll. 3-12, ll. 20-40 and ll. 33 and the Figure as shown below). Furthermore, Merkel teaches that the product stream comprising 244fa and 1233zd (E+Z) is forwarded to the distillation column D-5 via columns D-2, D-3 and D-4 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to further conduct the purification method of Claims 21-22 in view of the combination of Wang and Merkel.
Response to Arguments
Applicant presents the same argument as above indicating that obviousness is on impermissible hindsight in the absence of any suggestion in either Wang or Merkel and that both references disclose different processes.
The Examiner disagrees. Wang has already been addressed above by indicating that the reference does suggest the simultaneous conversion of both HCFC-244fa and HCFO-1233zd(Z) to HCFO-1233zd(E). Furthermore, Merkel does not teach a different process from Wang as Applicant argues. In fact, even Merkel teaches the simultaneous conversion of both HCFC-244fa and HCFO-1233zd(Z) to HCFO-1233zd(E) in reactor R-2 (col.8, lines 3-11):

    PNG
    media_image2.png
    250
    548
    media_image2.png
    Greyscale



Maintained and Newly Applied Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 11-22 stand rejected and claims 26 and 28 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,118,879B1 (‘879).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to a method for the simultaneous conversion of a composition containing HCFO-1233zd(Z) and HCFC-244fa to form HCFO-1233zd(E), comprising the steps of: providing a composition including HCFO-1233zd(Z) and HCFC-244fa; and reacting the composition in a vapor phase in a reactor in the 
The process of the instant claims is generic to the claimed process of '879 because the claims in '879 recite a specie of the instantly claimed catalyst, i.e. CrF3 and the reaction conditions and thus the entire scope of '879 claims falls within the scope of the instant claims. In accordance to MPEP § 804, the claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). Thus, the instant claims are anticipated by the claims of ‘879.

Allowable Subject Matter
	The subject matter of claims 19-20 and 25-27 is free of prior art. The closest prior art reference is Wang (Wang, H. et al. Patent number US8,436,217B2, Published May 7, 2013; cited in IDS 04/21/2020). The teachings of Wang has been set forth above but the reference fails to teach or suggest the claimed conversion of HCFO-1233zd(Z) to HCFO-1233zd(E) and the claimed selectivity of HCFO-1233zd(E) (claims 19-20 and 25) and the use of chromium oxyfluoride (claim 27). 

Conclusion
Claims 1-3 and 11-28 are rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622